Order entered April 22, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00280-CV

  VIEWPOINT, INC. D/B/A VIEWPOINT CONSTRUCTION SOFTWARE, Appellant

                                               V.

                              R&B ROOFING, L.L.C., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-03209-E

                                           ORDER
       In a letter dated April 19, 2016, counsel for appellant informed the Court that there is no

reporter’s record in this appeal. Accordingly, we ORDER the appeal be submitted without a

reporter’s record.

       Appellant’s brief is due MONDAY, MAY 23, 2016.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE